Citation Nr: 0024025	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  Prior to January 25, 1999, the veteran's PTSD was 
productive of moderately disabling symptoms including mood 
swings, panic attacks, difficulty establishing and 
maintaining work relationships, circumstantial thought, sleep 
disturbance, feelings of anger, and complaints of difficulty 
with concentration and memory.  

3.  Since January 25, 1999, the veteran's PTSD has been 
productive of more severely disabling symptomatology, 
including impairment in work and family relationships, 
unprovoked irritability and violent behavior, difficulty 
handling stress, without totally incapacitating symptoms such 
as delusions or hallucinations or inability to perform daily 
living activities.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for PTSD prior to January 25, 1999, have not been 
met, but the criteria for an award of a 70 percent rating for 
PTSD, effective from January 25, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.125-4.130, and Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000 the veteran appeared at a hearing at the RO 
before the undersigned Member of the Board.  At that hearing, 
he presented additional evidence in support of his appeal, 
along with a waiver of RO consideration of that evidence.  
Moreover, in August 2000, the veteran submitted additional 
evidence at the BVA in support of his appeal, along with a 
waiver of RO initial consideration of that evidence.  See 
38 C.F.R. § 20.1304(c).  Thus, the Board may proceed with 
appellate review, without having to refer that evidence back 
to the RO.  

The veteran contends that his service-connected PTSD should 
be assigned a higher evaluation than the currently assigned 
50 percent rating.  When a veteran is seeking an increased 
rating, such an assertion of an increase in severity is 
sufficient to render the increased rating claim well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board has reviewed the claims file, and finds 
that the record contains pertinent medical evidence dated as 
recent as June 2000, as well as a VA examination report dated 
in November 1999.  Accordingly, no further development is 
required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  

In this case, the veteran's PTSD has been rated as 50 percent 
disabling, effective from September 1996, the date of receipt 
of his original compensation claim.  The original grant of 
service connection, however, effectuated by a February 1997 
rating decision, had assigned a 30 percent rating for the 
veteran's PTSD, effective from September 1996.  Following 
that decision, after receiving additional treatment records 
the RO issued several confirmed rating decisions in March 
1997, June 1997, July 1997, and September 1997.  The veteran 
filed a notice of disagreement as to the September 1997 
confirmed rating decision, and initiated this appeal.  During 
the pendency of this appeal, the veteran's disability rating 
was reduced to noncompensable in an April 1999 rating 
decision.  That action was subsequently rescinded in a 
February 2000 rating decision, and a 50 percent disability 
rating was awarded for PTSD, made effective from September 
1996.  

Although the veteran was granted an increased rating during 
the pendency of this appeal, he has continued to express his 
disagreement with the assigned rating.  Moreover, because he 
has not been granted the maximum benefit allowable under the 
VA Schedule for Rating Disabilities, his appeal has not been 
abrogated by the assignment of a higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

The Board has thoroughly reviewed the evidence of record, and 
as is explained in more detail below, concludes that the 
evidence supports a 70 percent rating for PTSD, effective 
from January 25, 1999, although the preponderance of the 
evidence is against granting a rating in excess of 50 percent 
prior to that time.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (depending on the facts, a rating may be a constant 
rating if the disability has been consistent in severity or a 
"staged" rating if the disability has fluctuated in 
severity).

Since the veteran's claim for increase was initiated by 
medical evidence received in 1997, see 38 C.F.R. § 3.157, the 
current version of the regulations for evaluating mental 
disorders applies.  See 61 Fed. Reg. 52695-52702 (1996) 
(amendments to 38 C.F.R. §§ 4.125- 4.132, effective November 
7, 1996, presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1999)). 

The current regulations provide that a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 50 percent 
evaluation is assigned for PTSD if there is occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating requires total social and occupational 
impairment due to symptoms including gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence includes a VA hospitalization report which shows 
that the veteran was hospitalized from October 1996 to 
November 1996, for PTSD.  He underwent a PTSD program and was 
described as an excellent patient.  He was cooperative and 
motivated to improve, although he manifested some mood swings 
and presented some trouble trusting others.  The final 
diagnosis was PTSD manifested by combat dreams, 
hyperirritability to loud noises, and flashback phenomena.  

In a December 1996 VA examination, the veteran was diagnosed 
with PTSD, and obsessive/compulsive disorder secondary to 
PTSD.  A Global Assessment of Functioning score (GAF) of 60 
was assigned.  The veteran complained of flashbacks to 
Vietnam and nightmares, as well as problems with anger.  He 
also complained of memory and concentration problems, and 
described symptoms of a panic attack, according to the 
examiner.  The examiner characterized the veteran as a very 
angry person, who may have some delusions of persecution and 
ideas of reference.  He did not manifest suicidal tendencies.  

A May 1997 report from the Family Services Association 
reflects that the veteran presented with severe PTSD 
symptoms, including nightmares, intrusive thoughts, insomnia, 
and rageful outbursts towards family members and co-workers.  
He also reported continued and ongoing major anxiety symptoms 
marked by episodic severe panic attacks.  

An April 1998 report from the Family Services Association 
indicates that the veteran was again seen with complaints of 
nightmares, intrusive thoughts related to Vietnam, sleep 
disturbance, and episodes of angry, rageful outbursts towards 
family members.  He continued to struggle with severe 
anxiety, which impaired his ability to concentrate, or recall 
recent information.  His partnership with his brothers in a 
furniture making business was becoming increasingly full of 
conflicts, and the veteran indicated that the business might 
be failing.

In a May 1998 VA examination, the veteran was diagnosed with 
generalized anxiety disorder, and a history of PTSD.  His GAF 
was 50-55.  The veteran was casually dressed, and 
appropriately groomed.  His speech was somewhat slow, but 
normal in volume and tone.  His mood was described as 
exhausted, and his affect was somewhat tearful and 
distraught.  Thought processes were somewhat circumstantial, 
but he denied any suicidal or homicidal ideation.  There were 
no psychotic symptoms.  

A September 1998 VA examination report contains a diagnosis 
of panic disorder without agoraphobia.  A GAF of 55 was 
assigned.  The examiner did not feel that the veteran's 
symptoms supported a PTSD diagnosis.  

A January 25, 1999 report from the Family Services 
Association indicates that the veteran presented with severe 
PTSD symptoms, including nightmares and intrusive thoughts.  
The veteran reported episodes of rage and angry outbursts 
directed towards family members and co-workers.  He also 
described ongoing panic attacks, which would leave him 
immobilized by severe dizziness, nausea, and blurred vision.  
It was noted that the veteran's wife had filed for divorce in 
the fall of 1997, and that he had filed for bankruptcy in 
December 1998, as his business was in tremendous debt.  The 
veteran described more vivid nightmares regarding scenes from 
Vietnam.  It was noted that in December 1998, the veteran's 
girlfriend reported a violent episode in which the veteran 
grabbed her; she stated that there had been at least three or 
four other similar episodes.  The examiner opined that the 
veteran's symptoms had worsened, and that he recommended 
inpatient treatment to the veteran, although the veteran 
refused such.

At a January 1999 RO hearing, the veteran testified about 
some of the stressful experiences he witnessed in Vietnam.  A 
June 1999 VA outpatient treatment record indicates that the 
veteran had significant levels of depression and a flat 
affect.  Recent actions by the VA had exacerbated his PTSD 
symptoms, and he was reportedly becoming rapidly 
dysfunctional.  

An October 1999 report from the Family Services Association 
noted that the veteran continued to report extreme anxiety, 
panic episodes, and tremendous irritability.  He had recently 
been involved in a "major fight" with his girl friend, 
which ended in a physical struggle.  

An October 1999 VA outpatient treatment record indicates that 
the veteran was coping at a very marginal level, and his GAF 
was 45.  The examiner noted that the veteran was "right on 
the edge of needing to be inpatient on the acute psychiatry 
unit."  It was noted that the veteran's girlfriend had a 
restraining order on him, which intensified his anger.  

In November 1999, the veteran underwent a VA examination and 
was diagnosed with PTSD, major depressive episode.  The 
examiner indicated that he had reviewed the veteran's claims 
folder and recent clinical records.  He opined that the 
outpatient treatment records appeared to corroborate 
statements made by the veteran's friends and family that he 
had displayed significant re-experiencing symptoms and 
avoidant symptoms.  It appeared to the examiner that the 
veteran's symptoms had caused him some amount of dysfunction, 
but that he was capable of some form of gainful employment.  
The GAF was 50.

A November 1999 VA outpatient treatment record indicates that 
the veteran was managing to cope with his ongoing 
symptomatology, and the veteran reported that he had not had 
any panic attacks for a long time.  Another November 1999 
record indicates that the veteran presented exacerbated PTSD 
symptoms, including poor sleep, a short fuse, a high level of 
anxiety, and withdrawal from the world around him.  He was 
finding it difficult to concentrate on his business, which 
was failing.  The examiner commented that the medication was 
only marginally helping to control his symptoms, and the 
veteran was "struggling immensely just to get through each 
day without total collapse and emotional shut-down."

A January 2000 VA outpatient treatment record indicates that 
the veteran continued to present exacerbated PTSD symptoms 
including poor sleep, isolation, a "short fuse," 
nightmares, and intrusive thoughts.  He was having financial 
problems with his business, and was unable to get other 
employment due to his PTSD.  He was unable to deal with, or 
be around other people.  His mood was flat, and he presented 
depression.  He was coping, but very marginally.

An April 2000 VA outpatient treatment record indicates that 
he veteran had a stable mood, and was coping.  A June 2000 VA 
outpatient treatment record indicates that the veteran had a 
flat mood and affect.  He described a recent panic attack, 
which was triggered by an incident in which he almost had a 
car accident.  The examiner opined that the veteran was 
coping, but very marginally, and had a GAF of 45.  He 
required medication and supportive therapy to remain living 
in his own home.  The examiner also opined that the veteran's 
symptoms were getting worse.  

In the June 2000 hearing before the undersigned Member of the 
Board, the veteran reported that certain smells or events 
would trigger flashbacks to Vietnam.  He also reported having 
disturbing dreams, and an average of three hours of sleep per 
night.  He described recent stressful experiences, including 
his divorce, and the loss of his business.  He indicated that 
he had difficulty dealing with people.  He stated that he was 
receiving VA treatment every couple of months, and private 
treatment at Family Services about twice a month.  He 
reported experiencing panic attacks several times a week, and 
indicated that he had to avoid people due to these panic 
attacks.  

A June 2000 report from the Family Services Association 
indicates that the veteran continued to experience severe 
symptoms of PTSD, in that he reported extreme anxiety, 
episodes of panic, and tremendous anger and rage.  The 
veteran was facing the possibility of filing bankruptcy, and 
he reported thoughts of suicide.  The veteran also continued 
to report nightmares, and extreme rage and verbal abuse 
towards his family and people close to him.  He also 
continued to report panic attacks, which were often followed 
by intrusive thoughts of Vietnam.

A letter dated in March 2000, received in August 2000, 
appears to be from a customer or prospective employer who 
expressed concern with the veteran's behavior towards him and 
potential customers during a recent trip to a furniture 
market, and who indicated that he would not need the 
veteran's sales services.  

In light of the foregoing evidence of record, the Board finds 
that a 70 percent rating is warranted from January 25, 1999, 
but that prior to that time the record does not support a 
rating in excess of the currently assigned 50 percent rating.  
In that regard, prior to January 1999, the evidence indicates 
that the veteran's symptoms included mood swings, panic 
attacks, difficulty establishing and maintaining work 
relationships, circumstantial thought, sleep disturbance, 
feelings of anger, and complaints of difficulty with 
concentration and memory.  Additionally, the veteran's Global 
Assessment of Functioning (GAF) score averaged 50-60, which 
is indicative of moderate symptomatology, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130; see also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995) (veteran was rated at 50 percent for 
PTSD, and his GAF score was 55 to 60, corresponding to 
moderate difficulty in social and occupational functioning, 
under DSM IV).  The evidence does not reflect that the 
veteran manifested suicidal ideation, near continuous panic 
or depression, neglect of appearance, or illogical speech 
prior to January 1999, and his overall disability picture 
most closely approximated that of a 50 percent rating.

However, the January 25, 1999 report from Family Services 
Association appears to mark a point where the veteran's PTSD 
symptoms began to worsen to such an extent that a 70 percent 
rating is warranted from that time.  As noted by the evidence 
outlined above, from January 1999 to the present time the 
veteran's PTSD has been productive of more severely disabling 
symptomatology, including severe impairment in work and 
family relationships, unprovoked irritability and violent 
behavior, difficulty handling stress, and an inability to 
maintain effective work and social relationships.  

Although the veteran manifested some of these symptoms prior 
to January 1999, it appears that they have worsened since 
that time.  The veteran's girlfriend had to obtain a 
restraining order against him, his business was failing, he 
reported increased panic attacks, he manifested extreme rage 
towards family and others, and he recently expressed thoughts 
of suicide.  Additionally, the veteran's GAF score in October 
1999 was 45, and averaged 45-50 following that time, which is 
indicative of severe symptomatology, according to the DSM-IV.  
See 38 C.F.R. § 4.130.  Although the record contains no GAF 
scores between January 1999 and October 1999, the Board finds 
that the veteran's symptoms during that time reflect a level 
of severity consistent with a GAF of 45.  In short, the Board 
finds that the evidence since January 25, 1999, more closely 
approximates the criteria for a 70 percent rating for PTSD.  
See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Accordingly, based significantly on the veteran's testimony 
and materials submitted to the Board without RO review, the 
Board finds that a 70 percent rating is warranted after 
January 25, 1999.  The Board does not find that the evidence 
warrants a rating in excess of 70 percent at any time during 
the rating period.  In that regard, although the evidence 
suggests that the veteran manifests violent and inappropriate 
behavior towards others, his overall disability picture has 
not included report of symptoms such as delusions, 
hallucinations, persistent danger of hurting himself, 
inability to perform daily living activities, or 
disorientation, as contemplated for a 100 percent rating.  

In reaching this decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Should the veteran's disability increase in severity, 
of course, he may be entitled to a higher evaluation; 
however, at present, there is no basis for an evaluation in 
excess of 50 percent prior to January 25, 1999, and in excess 
of 70 percent following January 25, 1999.  See 38 C.F.R. 
§ 4.1.  Further, the regular schedular standards appear 
sufficient for evaluation to the extent that the veteran's 
PTSD has not caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  Thus, consideration of 
an extra-schedular evaluation is not warranted..  38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

The criteria for a rating in excess of 50 percent prior to 
January 25, 1999, have not been met.  Subject to the rules 
and regulations regarding awards of monetary benefits, the 
criteria for a 70 percent rating for PTSD, effective from 
January 25, 1999, have been met.  To this extent, the appeal 
is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

